Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
the present invention is directed to a computer program product for obtaining values representative of a plurality of thicknesses of a plurality of locations on a substrate wherein, for each pixel of a plurality of pixels at different locations in the color image, determine a coordinate of the pixel in the coordinate space from color data in the color image for the pixel; determine a position of a point on the predetermined path that is closest to the coordinate of the pixel; and calculate a value representative of a thickness of a layer on the substrate from the function and the position of the point on the predetermined path, thus generating the values representative of the plurality of thicknesses thickness of the plurality of locations on a substrate.

The closest reference Moore discloses a method for obtaining values representative of a plurality of thicknesses of a plurality of locations on a substrate. However, it failed to teach the method wherein, for each pixel of a plurality of pixels at different locations in the color image, determine a coordinate of the pixel in the coordinate space from color data in the color image for the pixel; determine a position of a point on the 

The prior arts of record fail to teach, or obvious to teach, a computer program product for obtaining values representative of a plurality of thicknesses of a plurality of locations on a substrate wherein, for each pixel of a plurality of pixels at different locations in the color image, determine a coordinate of the pixel in the coordinate space from color data in the color image for the pixel; determine a position of a point on the predetermined path that is closest to the coordinate of the pixel; and calculate a value representative of a thickness of a layer on the substrate from the function and the position of the point on the predetermined path, thus generating the values representative of the plurality of thicknesses thickness of the plurality of locations on a substrate, in combination with all other limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the 

/QIAN YANG/Primary Examiner, Art Unit 2668